Honorable Tom Blackwell         Opinion No. M- 58
District Attorney
Travis County                  Re: Whether a person who has been
Austin, Texas                      convicted in a justice court,
                                   and doea not have the money
                                   to pay the fine and court costs
                                   is entitled to lay out the fine
                                   and court coats at the rate of
                                   $5.00 per day, without being
                                   required,to stay at least five
Dear Mr. Blackwell:                days in jail.
     In a recent opinion:requestof this office you submit the Pol-
lowing question:
         "When can the Sheriff release a prisoner s having
    satisfied a fine and court costs of less then $25.00 on
    a justice court commitment,when the prisoner fails to
    pay the fine and costs ae assessea?"
     Article 43.09, Vernon's Code of Criminal Procedure, provides
as follows:
         "When a defendant is convictea of a misdemeanor
    and his punishment is assessed at a pecuniary fine, if
    he is unable to pay the fine and costs adjudged against
    him, he may for such time as will satisfy the judgment
    be put to work in the workhouse, or on the county farm,
    or public Improvementsof the county, as provided in the
    succeedingArticle; or if there be no such workhouse,
    farm or Improvements,he shall be imprisoned in jail for
    a sufficient length of time to discharge the full amount
    of fine and costs adjudged against him; rating such labor
    or imprisonmentat five dollars for each day thereof;
    provided, however, that the defendant may pay the pecuniary
    fine assessed against him at any time while he Is serving
    at work In the Iqorkhouse,or on the county farm, or on
    the public improvementsof the county, or while he is
    serving his jail sentence, and in such instances he shall


                           - 278 -
Honorable Tom Blackwell, Page 2    (M- 58 1
                                                                  ,


     be entitled to a credit of five dollars for each day or
     fraction of a day that he has served and he shall only
     be required to pay his balance of the pecuniary fine
     assessed against him."
     It is therefore the opinion of this office that the Sheriff is
authorized to release a person who has been imprisoned In lieu of
paying fine and court costs In an amount less than $25, after the
prisoner has discharged such fine and costs at the rate of $5 per
day,,and less such time off as may be allowed by the Sheriff under
Article 5118a, Vernon's Civil Statutes, proviaing for time off for
g00a conduct.
                         SUMMARY

          A Sheriff Is authorized to release a prisoner who
     "lays out" his fine and court costs, the amount of which
     Is less than $25, after such prisoner spends the requl-
     site amount of time to discharge the s&me at the rate of
     $5 per day, less such good conduct tlme'allowedby the
     Sheriff as permitted by law.
                                          truly yours,

                                              t59    +a
                                               C. MARTIN
                                         orney General of Texas
TWM:lk
Prepared by Thomas W. Mack
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Hawthorne Phillips, Chairman
W. V. Geppert, Co-Chairman
Monroe Clayton
John Grace
Roger Tyler
STAFF LJ3GALASSISTANT
A. J. Carubbi, Jr.



                             - 279 -